DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Regarding claim 7, the claim recites that the particulate comprises particles of multimodal particle size distribution.  However, claim 7 is dependent from claim 1, which recites a particulate of mean particle diameter of 0.7-1.5µm.  Applicants’ specification as originally filed does not appear to disclose simultaneously a multimodal particle size distribution and a mean particle diameter of 0.7-1.5 µm.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 10, 11, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 5, 7, 10, 11, 17, and 21, claim 1 recites a composite fiber of mean diameter 0.2-15 µm, the fiber comprising a particulate of mean particle diameter of 0.7-1.5 µm.  It is unclear if the mean diameter is referencing only the fiber itself, or the fiber and the particulate.  If the latter, it is unclear how the fiber can ever have a mean diameter between 0.2-0.7 µm, as the particulate is required to have a mean particle diameter of 0.7-1.5 µm. Therefore, 
Additionally, the claim recites that a ratio of particle size to mean fibre diameter is in the range 0.05:1 – 2:5.  It is presumed that the claimed mean diameter and mean fibre diameter are referencing the same value.  However, it is unclear if the claimed mean particle diameter and the particle size are necessarily referencing the same value.  
Additionally, if the claimed mean particle diameter and particle size are referencing the same value, then it is unclear how the mean diameter can ever be between 0.2-1.75 µm.  The claimed ratio is in the range 0.05:1 – 2:5.  When the mean particle diameter is 0.7µm, the mean fibre diameter is necessarily 1.75µm – 14 µmm based on the ratio ranges set forth previously.  However, the claimed mean diameter comprises values less than 1.75 µm, including a minimum value that is less than the minimum value of the mean particle diameter, which necessarily does not satisfy the claimed ratio. 
Regarding claim 7, the claim recites that the particulate comprises particles of multimodal particle size distribution.  However, claim 7 is dependent from claim 1, which recites a ratio of particle size to mean fibre diameter is as claimed. A ratio only appears possible based on a single particle size value.  It is unclear how claim 7 is consistent with claim 1, as a multimodal particle size distribution entails multiple particle sizes, whereas claim 1 only includes a single particle size.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 10, 11, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,485,364 to Yamamoto in view of US Pub. No. 2010/0248575 to Malz.
Regarding claims 1, 3, 5, 7, 10, 11, 17, and 21, Yamamoto teaches a polyurethane elastic fiber containing inorganic compound particles that have an average particle size of 0.5 to 5 µm (Yamamoto, column 2 lines 40-46), wherein the coefficient of static friction against the fiber is from 0.3 to 0.6 (Id., column 2 lines 57-60).  Yamamoto teaches dry-spinning a polyurethane spinning dope containing 0.05-10% by weight of the inorganic particles (Id., column 2 lines 47-49).  
Yamamoto teaches an example where the fiber was wound on a paper-made bobbin to give a wound package of the fiber of 44 dtex/4 filaments (Yamamoto, Example 1).  Yamamoto teaches that the fibers are suitable for use in swimwear, intimate goods and underwear, sportswear, outerwear, medical wear, and stretch back fabrics (Id., column 8 lines 55-60).  Yamamoto does not appear to teach the claimed mean diameter. However, Malz teaches a thermoplastic polyurethane comprising an inorganic additive, wherein at least 70% of the particles of the additive have a maximum particle diameter smaller than 75% of the fiber diameter of the thermoplastic polyurethane (Malz, Abstract).  Malz teaches that at least 90% of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polyurethane fibers of Yamamoto, wherein the fibers comprise fiber diameters corresponding to a mean fiber diameter, such as within the claimed range, as taught by Malz, motivated by the desire of forming a conventional fiber comprising a diameter known in the art to be predictably suitable for similar particle containing polyurethane fibers used in similar articles.
Regarding the claimed ratio, Yamamoto teaches that when the average particle size is less than 0.5 µm, a protruded portion having an adequate size cannot be formed on the surface and excellent texturing stability of the fiber cannot be obtained (Yamamoto, column 3 lines 31-39).  Malz teaches that diameters of the individual fibers are preferably in the range from 10 µm to 0.5 µm (Malz, paragraph 0042).  Malz teaches that the fibers and nonwovens have optimized surface properties due to the addition of the inorganic additives in the specific particle size, wherein the material is less prone to sticking and blocking and has improved haptics (Id., paragraph 0009). Malz teaches that the mechanical property is not significantly adversely 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polyurethane fibers of the prior art combination, and adjusting and varying the mean fiber diameter and average particle size, such as within the claimed ranges and thereby within the claimed ratios, as taught by Yamamoto and Malz, motivated by the desire of forming a conventional fiber having properties based on the totality of the teachings of the prior art, and based on the desired properties of the resulting fiber, including texturing ability, sticking and blocking and haptics, suitable for the intended application.
Regarding the claimed increase in friction co-efficient, as set forth in claims 1 and 17, it is reasonable for one of ordinary skill to expect that the inorganic particles modify the friction coefficient of the fiber as claimed, including increasing the coefficient by at least 20% relative to the value of the polyurethane without particulate as claimed.  Support for the presumption is based on the prior art combination teaching a substantially similar structure and composition as claimed. Therefore, the claimed properties appear to naturally flow from the fibers of the prior art combination.  Products of identical structure cannot have mutually exclusive properties. The burden is on Applicants to prove otherwise.
Regarding claim 3, Yamamoto teaches that suitable inorganic particles include silica (white carbon) particles, which would appear to be within the scope of a pigment particle and an inorganic compound (Yamamoto, column 3 line 66 to column 4 line 40).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polyurethane fibers of the prior art combination, wherein the particles comprise particles having a maximum diameter larger than the fiber diameter in combination with particles smaller than the fiber diameter, thereby resulting in a multimodal particle size distribution, motivated by the desire of forming a conventional fiber having a particle size distribution known in the art as being predictably suitable for such fibers. 
Regarding claims 10 and 11, Yamamoto teaches that the fiber can be mixed-knitted or mixed-woven with fibers (Id., column 8 lines 30-54).  Such a structure appears to be within the scope of a web.  Alternatively, Malz teaches nonwovens comprising thermoplastic polyurethanes which are typically produced from conventional meltblown and spunbond processes (Malz, paragraph 0088).  As set forth above, Yamamoto and Malz teach that the fibers are suitable for use in similar articles.

Regarding claim 11, Yamamoto teaches that suitable inorganic particles include silica (white carbon) particles, which would appear to be within the scope of a pigment particle (Yamamoto, column 3 line 66 to column 4 line 40).  
	Regarding claim 21, Yamamoto does not appear to teach obtaining the fiber by using a technique as claimed.  However, the manner in which the fiber is obtained is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are 
Alternatively, Malz teaches nonwovens comprising thermoplastic polyurethanes which are typically produced from conventional meltblown and spunbond processes (Malz, paragraph 0088).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the polyurethane fibers of the prior art combination, wherein the fibers are formed by meltblowing, as taught by Malz, motivated by the desire to form the fibers into a fabric using a conventional process known in the art as being predictably suitable for such fibers.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/Primary Examiner, Art Unit 1786